Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 1 of 12

FILED
2nd JUDICIAL DISTRICT COURT
Bernalillo County

STATE OF NEW MEXICO 10/16/2019 11:01 AM
COUNTY OF BERNALILLO James A. Noel
SECOND JUDICIAL DISTRICT CLERK OF THE COURT

Catherine Chavez

JESSICA LOWTHER

and KELLY STOUT SANCHEZ,

Rule 1-017 Guardian ad litem for A.L. and W.L.,
Plaintiffs,

Vv. NO. D-202-CV-2019-07961

 

JACOB WOOTTON
and COUNTY OF BERNALILLO,

Defendants,

COMPLAINT FOR DAMAGES PURSUANT TO §41-4-12 OF THE NEW MEXICO
TORT CLAIMS ACT

COMES NOW, Jessica Lowther, plaintiff, and Kelly Stout Sanchez, Rule 1-107 plaintiff
and Guardian ad litem to the minor children, W. L. and A. L., by and through their attorneys of
record, Rachel E. Higgins, Vincent J. War, and H. Jess Jacobus III, and assert this complaint for

damages pursuant to the New Mexico Tort Claims Act.

On August 30" and August 31 of 2017, Plaintiff Jessica Lowther contends that Defendant
BCSO entered her home without a warrant and absent exigent circumstances; illegally searched
and seized her children; illegally detained her; illegally arrested her husband, Adam Lowther, and
illegally retaliated against her for exercising her Fourth Amendment rights. These and other claims
are presently the subject of a pending federal civil rights case in United States District Court,
District of New Mexico. This state law complaint contains different claims and allegations which
arise out of intentional and illegal conduct committed on November 7" 2017. To the extent that
facts which support Plaintiffs’ federal claims are recited herein, it is only for the purpose of

providing necessary historical context for Plaintiff's November 7", 2017, arrest and subsequent

EXHIBIT

A

tabbies*
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 2 of 12

prosecution. Plaintiffs’ state law claims arise out of Defendant Wootton’s illegal seizure, arrest
and malicious prosecution of Plaintiff Jessica Lowther on November 7> 2017, and her children’s

resulting loss of consortium and association claims. No federal claims are asserted herein.

L BACKGROUND FACTS COMMON TO ALL CLAIMS

1. Adam and Plaintiff Jessica Lowther are married, and are the biological parents of A.L. and
W.L., minor children, who were five years old and seven years old on November 7 2017.

2. Kelly Stout Sanchez, an attorney in good standing in the state of New Mexico, is the duly
appointed Rule 1-017 Guardian ad litem to A.L. and W.L.

3. Defendant Wootton is a law enforcement officer pursuant to the New Mexico Tort Claims
Act, section 41-4-12 et. seq. 1978, and at all times material hereto has waived immunity
from suit pursuant to that Act regarding his actions herein.

4, Defendant Bernalillo County is a governmental entity as set forth under the New Mexico
Tort Claims Act, N.M.S.A. 41-4-1, et. seq. 1978, and has waived immunity from suit
regarding negligent hiring, retention and supervision of individuals whose conduct falls
within an enumerated waiver of immunity under the Act.

5. During the time frame of the events at issue in this Complaint, the Lowthers resided in
Albuquerque, Bernalillo County, New Mexico.

6. Adam Lowther was employed with the United States Air Force, and his assignment was
located at Kirtland Air Force Base.

7. Prior to August 30", 2017, Adam Lowther held the highest national security clearance
available and was highly regarded as an international expert in the field of nuclear

deterrence.
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 3 of 12

10.

11.

12.

13.

14,

15.

16.

17.

18.

Plaintiff Jessica Lowther was a well-respected editor on contract with The Heritage
Foundation, a nationally recognized think tank based in Washington, D.C.

In August 2017, the Lowthers enrolled their daughter, A.L., who was four years old at the
time, in a private, Christian school called Calvary Christian Academy.

Within a week of A.L.’s enrollment, on August 30", 2017, her teacher, Betty DuBoise,
made an anonymous report to the state’s Central Intake Line alleging that A.L. had made
disclosures to her that she said amounted to possible abuse of A.L. by Adam Lowther.
The nature of DuBoise’s report was that she witnessed A.L. with her hands in her
underpants, and heard A.L. say to some boys on the playground “you have a penis.”
DuBoise reported to Central Intake that she asked A.L. how she knew the word penis, and
that in response A.L. made a series of statements, some of which objectively pertained to
toileting, but which DuBoise felt should be reported as possible abuse.

DuBoise told Central Intake that she had asked A.L. whether A.L. had told Plaintiff Jessica
Lowther these things, and A.L. responded that she had not.

The allegations made by DuBoise regarding Adam Lowther were untrue, or were
interpreted through the context of abuse rather than toileting, or both.

None of A.L.’s alleged behaviors or statements related to Plaintiff Jessica Lowther and she
was not a target of CYFD or BCSO’s investigation into DuBoise’s allegations.

As aresult of DuBoise’s report, CYFD assigned an investigator to look into the allegations.
The CYFD investigator requested that Defendant BCSO send personnel to the Lowther
home to assist her with the investigation.

Several BCSO deputies were dispatched to the Lowther home, including Defendant

Wootton.
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 4 of 12

19. Plaintiff Jessica Lowther was at home with her two children when deputies arrived, and

20.

2].

22.

23.

24,

25.

26.

since she was already on the telephone with Adam Lowther, she advised him that law
enforcement was there.

Deputies informed Plaintiff Jessica Lowther that they needed to come inside her home to
investigate the welfare of her children, but gave her no information about the allegations
or that Adam Lowther was the target of the investigation.

Plaintiff specifically asked BSCO whether the complaint was against “both of us” or “one
of us”? BCSO did not answer that question, but did inform her that a complaint had come
from the school to which Plaintiff said “are you sure you have the right people?” She then
stated she had the right to protect her home, her children and her family and felt
uncomfortable.

As was her right under the circumstances, Plaintiff Jessica Lowther stated that she refused
to allow deputies inside the home until Adam Lowther arrived home, which was imminent.
Plaintiff continued to decline to allow the officers entry into her home but the door was
open and officers could plainly see that the children were in the home, that Adam Lowther
was not at home, and that the children were not injured or in any danger.

When Adam Lowther arrived at home, he was immediately detained and was placed in the
back of a BCSO patrol car.

Adam Lowther did not enter the home or speak to his wife or children,

Thereafter, BCSO officers persisted in refusing to tell Plaintiff what the allegations were,

and one deputy commented, “T don’t even know what she [Abby] said.”
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 5 of 12

27.

28.

29.

30.

31.

32,

33.

34,

35,

One of the male BSCO officers told Plaintiff that if this was his investigation, Plaintiff
would be in handcuffs in the back of a patrol car right now; that medical was go ing to check
the kids and she could choose to let BCSO in or be detained in the back of a patrol car.
BCSO deputies entered Plaintiff's home without her consent, a warrant or exigent or
special circumstances.

Once in the home and standing by as paramedics examined A.L. and W.L., deputies still
did not disclose to Plaintiff Jessica Lowther that Adam Lowther was alleged to be a danger
to A.L.

BCSO officers confirmed through paramedic’s medical evaluation and their own
observations that there was no evidence to support allegations of abuse, or any imminent
threat to the children’s safety.

Nevertheless, A.L. and W.L. were removed from the Lowther home under Defendant
Wootton’s direction and authority, and transported to a Safehouse for interviews.
Defendant Wootton has admitted that there was no immediate threat to the children, and
that he removed the children because Plaintiff Jessica Lowther was non-cooperative.
During the Safehouse interview, A.L. made statements that, again, were consistent with
toileting conduct, but were construed to be evidence of possible abuse.

The Safehouse interview was used to justify a physical examination of AL., which did not
yield evidence of physical or sexual abuse,

As Plaintiff Jessica Lowther’s children were being interviewed at the Safehouse, she was
transported to BCSO headquarters for questioning, where she was detained for several

houts.
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 6 of 12

36.

37.

38.

39,

40.

41.

42.

43,

44,

Defendant Wootton, who attended the Safehouse interviews, arrived at the BSCO station
and informed Plaintiff Jessica Lowther that her husband had sexually abused A.L.
Plaintiff Jessica Lowther expressed disbelief that her husband had abused A.L., but showed
great concern that something bad may have happened to A.L.

Because of her failure to accept that Adam Lowther had sexually abused their daughter,
Defendant Wootton deemed Plaintiff to be a “non-believing spouse” and decided that the
children would continue to be on a 48-hour hold.

Defendant Wootton “strongly discouraged” CYFD from allowing Plaintiff Jessica Lowther
to have any contact with A.L. and W.L. because she was a disbelieving spouse.
Subsequently, Plaintiff Jessica Lowther was named as a respondent in an action to
determine abuse and neglect by CYFD, and was deprived of physical and legal custody of
A.L, and W.L. for several months.

On August 31°, 2017, Defendant Wootton filed a criminal complaint in Metropolitan Court
against Adam Lowther alleging abuse of A.L., and continued forward as the lead
investigator on felony charges he intended to present to the grand jury as to Adam Lowther.
No criminal charges were filed against Plaintiff Jessica Lowther and none were being
investigated.

The children were returned to Plaintiff Jessica Lowther on September |*, where they
remained until September 6", 2017 on which date CYFD removed the children from
Plaintiff's physical custody and placed them in foster care.

Plaintiff Jessica Lowther was allowed to begin visitation with her children on September
12%, 2017 under the strict supervision of CYFD personnel on a once a week, two hour per

visit basis.
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 7 of 12

45, During this timeframe, Plaintiff Lowther’s counsel filed pleadings to affect reunification
of her and her children.

46. In October 2017, after exhaustive evaluation of Plaintiff's conduct during supervised visits,
CYED prepared to transition A.L. and W.L. back into Plaintiff Jessica Lowther’s physical
custody of Plaintiff Lowther in response to the Children’s Court ordering the same.

47. Defendant Wootton, who was still attempting to build a criminal case to present to the
grand jury regarding Adam Lowther, and was also actively participating in the CYFD case,
was aware that reunification was imminent.

48. Defendant Wootton was also aware that the Court would hear the matter in November.

49. On October 19", 2017, Defendant Wootton solicited a statement from Betty DuBoise, the
original source of the allegation that Adam Lowther had abused A.L., and who was still
A.L.’s preschool teacher.

50. DuBoise told Wootton that A.L. “disclosed [at school] that Mommy whispers in my ear,
not to say anything, to be quiet.”

51, Upon information and belief, neither on this or any prior date did Defendant Wootton do
anything to investigate DuBoise’s credibility of the veracity of her allegations.

52. Defendant Wootton knew that Plaintiff's interactions with her children were strictly and at
all times supervised by CYFD, yet he did not contact CYED employees to confirm or dispel
DuBoise’s statements.

53. Instead, Defendant Wootton caused A.L. to be subjected to yet another safehouse interview
on October 20", 2017.

54, During this safehouse interview, no statements wee made by A.L. which supported

probable cause to believe Plaintiff Jessica Lowther had committed any crime.
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 8 of 12

55,

56.

57.

58.

59.

60.

61.

62,

63.

Indeed, statements during the safehouse interview regarding Plaintiff Jessica Lowther were
entirely exculpatory.

Nevertheless, Defendant Wootton obtained an affidavit from Betty DuBoise containing
information he knew, should have known, or would have known upon minimal
investigation, was false.

Defendant Wootton held back this information and took no action on DuBoise’s allegations
until November 7", 2017, the date that the Children’s Court Division of the Second Judicial
District entered an order to return physical custody of W.L. and A.L. to Plaintiff Jessica
Lowther.

On this date, Defendant Wootton entered the Court’s chambers and told Judge Parnall that
if he returned the children to Plaintiff Jessica Lowther, it would destroy his case against
Adam Lowther.

The Court nevertheless entered an order to reunify Plaintiff with her children.

Thereafter, in open court, as she waited to be reunified with A.L. and W.L., Defendant
Wootton arrested Plaintiff Jessica Lowther.

Plaintiff Jessica Lowther was transported to MDC where she was stripped, cavity searched,
and booked into custody for the felony charge of tampering with a witness.

Defendant Wootton proceeded to file this charge against Plaintiff Jessica Lowther, which
he knew was unfounded and false.

Plaintiffs arraignment occurred two days later. Defendant Wootton appeared personally at
this arraignment, implored the judge not to allow the children to be returned to Plaintiff,

and represented he may pursue additional charges against her.
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 9 of 12

64.

65.

66.

On or before this date, Defendant Wootton knew that Adam Lowther had passed an
independent polygraph test regarding the alleged abuse of A.L.

On or before this date, Defendant Wootton knew that fully executed state and federal search
warrants yielded no information to corroborate that A.L. had been abused.

On or before this date, Defendant Wootton knew that A.L.’s physical examination did not

produce evidence that she had been sexually or physically abused.

67. Nevertheless, Defendant Wootton arrested Plaintiff Jessica Lowther and charged her with

68.

69.

70.

71.

72.

73.

a crime to prevent her from being reunified with her children.

On January 9", 2018, the charges filed by Defendant Wootton against Plaintiff Jessica
Lowther were dismissed via nolle prosequi.

On April 30", 2018, the CYFD case was dismissed and the Lowther family was reunified.
On October 18", 2018, the Second Judicial District Attorney issued a letter to Defendant
Wootton declining to prosecute Adam Lowther for a myriad of reasons to include a
defective Safehouse interview, insufficient evidence, tainted evidence, lack of
corroboration of A.L.’s statements, polygraph results which weighed in favor of Adam
Lowther’s veracity, lack of evidence on electronic devices, and A.L.’s incompetence as a

witness.

   

COUNT I: FALSE IMPRISONMENT AND ARREST PURSUANT TO §41-4-
12 (NEW MEXICO TORT CLAIMS ACT)

Plaintiff reincorporates all allegations set forth previously as if fully incorporated herein.
Defendant Wootton is a law enforcement officer pursuant to NMSA §41-4-12, and is liable
for damages caused by false imprisonment and arrest.

Defendant Wootton lacked probable cause to support Plaintiff Lowther’s arrest.
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 10 of 12

74, Defendant Wootton’s actions were intentional, without consent, and with the knowledge
that he lacked lawful authority to confine and arrest Plaintiff.

75, An objectively reasonable officer would have understood that there was no probable cause
to arrest and criminally charge Plaintiff Lowther.

76. Defendant Wootton acted in bad faith.

77. Defendant Wootton caused Plaintiff Jessica Lowther to suffer personal injury, loss of
consortium and property damage as a result of the false imprisonment and arrest, all in an

amount for the jury to determine herein.

COUNT II: MALICIOUS ABUSE OF PROCESS PURSUANT TO §41-4-12 (NEW
MEXICO TORT CLAIMS ACT)

78, Plaintiff reincorporates all allegations set forth previously as if fully set forth herein.

79. Defendant Wootton initiated judicial proceedings against Plaintiff and misused the legal
process,

80. Defendant Wootton’s primary motive in misusing the legal process was to accomplish the
illegitimate end of maintaining the strength of his criminal investigation against another
party—Adam Lowther.

81. Defendant Wootton’s conduct caused Plaintiff Jessica Lowther to suffer personal injury,
loss of consortium and property damage as a result, all in an amount for a jury to determine

herein.

COUNT Ill; NEGLIGENT TRAINING, SUPERVISION AND RETENTION CLAIM
AGAINST DEFENDANT BCSO

82. Plaintiff reincorporates all allegations set forth previously as if fully set forth herein.
83. Defendant Wootton was employed by Defendant BCSO, which had a duty to train and

supervise Defendant Wootton adequately at all relevant times.

10
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 11 of 12

84.

85.

Due to Defendant BCSO’s failure to adequately train and supervise Defendant Wootton,
Defendant Wootton committed the intentional torts complained of herein thus inadequate
training and supervision caused Defendant Wootton’s commission of intentional torts.

As a direct and proximate result of the failure of Defendant Bernalillo County to train and
supervise Defendant Wootton, Plaintiffs sustained personal injury, loss of consortium, and

property damages, all in an amount for the jury to determine herein.

COUNT IV: LOSS OF CONSORTIUM

_ Plaintiffs reincorporate all allegations set forth previously as if fully set forth herein.

Plaintiff Kelly Stout Sanchez asserts loss of consortium claims on behalf of A.L. and W.L.,
who were prevented from receiving guidance and support from Plaintiff Jessica Lowther
during such time that Plaintiff Jessica Lowther was under arrest, incarcerated, and under
the threat of malicious criminal prosecution for the false arrest alleged herein.

AL. and W.L. were anticipating reunification with their mother, and sustained loss of
consortium damages during the prolonged period of separation, and after they were
reunited with their mother during the timeframe for which she was under the threat of
malicious criminal prosecution for the false arrest alleged herein.

AL. and W.L.’s damages for loss of consortium were proximately caused by Defendant
Wootton’s intentional acts and by Defendant Bernalillo County’s negligent training and

supervision, which resulted in Defendant Wootton’s commission of intentional torts.

WHEREFORE, Plaintiffs respectfully request this Court to enter judgment against the

Defendants Jacob Wootton and Defendant Board of County Commissioners of Bernalillo

County in an amount to be proven at trial for compensatory damages and any and all other

relief to which Plaintiffs are entitled to by law.

11
Case 1:19-cv-01205-KWR-JFR Document 1-1 Filed 12/23/19 Page 12 of 12

Respectfully Submitted:

/s/ Rachel E. Higgins
Rachel E. Higgins

Rachel E. Higgins, Attorney at Law
111 Tulane Drive SE

Albuquerque, NM 87106

Phone: (505) 247-9339

Facsimile: (505) 243-9882

Email; rachel@rachelhigginslaw.com

Vincent J, Ward

H. Jesse Jacobus, III

Freedman Boyd Hollander Goldberg Urias

& Ward PA

20 First Plaza NW, Suite 700

Albuquerque, NM 87102

Phone: (505) 842-9960

Email: viw@fbdlaw.com
hji@fbdlaw.com

ATTORNEYS FOR PLAINTIFF

12
